DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 02/08/2022.  As directed by the amendment: claims 15 and 20 have been amended, claims 1-14, 18-19 have been canceled, and new claims 21-26 have been added.  Thus, claims 15-17 and 20-26 are presently pending in the application.
Response to Arguments
In light of the amendment to include “a first anterior flap comprising one or more cells that are formed integrally with the framework of the main body and a second anterior flap comprising one or more cells that are formed integrally with the framework of the main body” has overcome the previous double patenting rejection. Therefore, the double patenting rejection from the Non-Final office action has been withdrawn.
In light of the amendment to cancel claims 1-14, the examiner has withdrawn the previous claim objection from the Non-Final office action.
The amendment to include “a first anterior flap comprising one or more cells that are formed integrally with the framework of the main body and a second anterior flap comprising one or more cells that are formed integrally with the framework of the main body and wherein portions of the first and second anterior flaps overlap each other” has overcome the previous 102 rejection over Morris et al. 
The amendment to include “a first anterior flap comprising one or more cells that are formed integrally with the framework of the main body and a second anterior flap comprising one or more cells that are formed integrally with the framework of the main body and wherein 
The amendment to include “a first anterior flap comprising one or more cells that are formed integrally with the framework of the main body and a second anterior flap comprising one or more cells that are formed integrally with the framework of the main body and wherein portions of the first and second anterior flaps overlap each other” has not overcome the previous 103 rejection over Vidlund et al. in view of Dale et al. Upon further consideration of the entire specification of Vidlund, Vidlund discloses the first anterior flap and the second anterior flap comprises one or more cells that are formed integrally with the framework (see column 3, lines 60-67 and column 4, lines 1-7 and as seen in Figures 2, 6-7). As seen in Figure 46 Vidlund et al. discloses a valve having a first and second anterior flap 269, 270 and a posterior flap 268 formed from a laser cut frame and each of the flaps are laser cut from a unitary material (column 4, lines 1-18 and column 21, lines 55-67). Therefore, the amendment has introduced new grounds of rejection over Vidlund et al. in view of Dale et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17 and 20-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund et al. U.S. Patent 10,653,522 in view of Dale et al. U.S. Publication 2017/0325945.

    PNG
    media_image1.png
    295
    605
    media_image1.png
    Greyscale

Regarding Claim 15, Vidlund et al. discloses a prosthetic tricuspid valve 100 (abstract) comprising: a main body comprising a framework 224 of multiple cells and an occluder having valve leaflets 130 arranged to allow flow through the main body from an inlet end to an outlet end (as seen in Figures 2, 6-7, 9-10, 32 and 36) and a first anterior flap comprising one or more cells that are formed integrally with the framework of the main body (column 3, lines 60-67 and In the embodiment used in the rejection above, Figures 6-7, 32 of Vidlund does not expressly disclose a second anterior flap extending laterally from the outlet end of the main body in a same direction as the first anterior flap. In an alternative embodiment, as seen in Figure 46 Vidlund et al. teaches a valve having a first and second anterior flap 269, 270 and a posterior flap 268 for the purpose of having additional sub-annular anchoring mechanism to stabilize the device (abstract and column 10, lines 1-10). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve to further include a second anterior flap as taught by Figure 46 for the purpose of having additional sub-annular anchoring mechanism to stabilize the device (abstract and column 10, lines 1-10). However, Vidlund et al. does not expressly disclose wherein portions of the first anterior flap and the second anterior flap overlap each other when the prosthetic tricuspid valve is deployed. Dale et al. teaches a prosthetic tricuspid valve 1800 (paragraph [0035]) in the same field of endeavor comprising: a main body comprising an occluder having valve leaflets (paragraph [0081]); a first anterior flap 1810a extending laterally from an end of the main body (as seen in Figures 18b, 18c); and a second anterior flap 1810b extending laterally from the end of the main body in a same direction as the first anterior flap 1810a wherein portions of the first anterior flap and the second anterior flap overlap each other (as seen in Figure 18c) and wherein during deployment, portions of the first anterior flap 1810a and the second anterior flap 1810b overlap each other (paragraph [0080]) for the purpose of having anchoring members that can collapse and can expand to seal the device around an annulus upon deployment and reduce paravalvular 
Regarding Claim 16, Vidlund et al. discloses wherein the first anterior flap contacts a wall of a right ventricle when the prosthetic tricuspid valve is implanted in a native tricuspid valve (as seen in Figures 9-10 and column 6, lines 1-42).
Regarding Claim 17, Vidlund et al. discloses wherein the wall contacted by the first anterior flap comprises a wall of a right ventricular outflow tract (as seen in Figures 9-10, 30 and 47 and column 6, lines 1-42 and column 7, lines 27-40 and column 8, lines 14-35).
Regarding Claim 20, Vidlund et al. discloses wherein a posterior flap extends laterally from the outlet end of the main body in an opposite direction as the first anterior flap (as seen in Figures 5-7, 9-10, 32 and 36).
Regarding Claim 21, Vidlund et al. discloses the first anterior flap is arranged to extend into a right ventricular outflow tract (abstract and column 7, lines 19-36 and column 11, lines 1-11, column 22, lines 30-45 and column 24, lines 19-30). However, in the embodiment used in the rejection above in Figures 6-7, 32 Vidlund et al. does not expressly disclose a second anterior flap. In an alternative embodiment, as seen in Figure 46 Vidlund et al. teaches a valve having a first and second anterior flap 269, 270 and a posterior flap 268 for the purpose of having additional sub-annular anchoring mechanism to stabilize the device (abstract and column 10, lines 1-10). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve to further include a 
Regarding Claim 22, Vidlund et al. discloses wherein the first anterior flap is also configured to occlude a portion of a native tricuspid valve opening (as seen in Figures 9, 10, 22). However, in the embodiment used in the rejection above in Figures 6-7, 32 Vidlund et al. does not expressly disclose a second anterior flap. In an alternative embodiment, as seen in Figure 46 Vidlund et al. teaches a valve having a first and second anterior flap 269, 270 and a posterior flap 268 for the purpose of having additional sub-annular anchoring mechanism to stabilize the device (abstract and column 10, lines 1-10). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve to further include a second anterior flap as taught by Figure 46 for the purpose of having additional sub-annular anchoring mechanism to stabilize the device (abstract and column 10, lines 1-10).
Regarding Claim 23, Vidlund et al. discloses wherein the first flap extend farther laterally than the posterior flap (as seen in Figures 9-10, 13, 17, 32 and column 5, lines 45-67 and column 6, lines 1-41). However, in the embodiment used in the rejection above in Figures 6-7, 32 Vidlund et al. does not expressly disclose a second anterior flap. In an alternative embodiment, as seen in Figure 46 Vidlund et al. teaches a valve having a first and second anterior flap 269, 270 and a posterior flap 268 for the purpose of having additional sub-annular anchoring mechanism to stabilize the device (abstract and column 10, lines 1-10). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve to further include a second anterior flap as taught by 
Regarding Claim 24, However, in the embodiment used in the rejection above in Figures 6-7, 32 Vidlund et al. does not expressly disclose a second anterior flap and wherein the first and second anterior flaps in combination are wider than the posterior flap. In an alternative embodiment, as seen in Figure 46 Vidlund et al. teaches a valve having a first and second anterior flaps 269, 270 and a posterior flap 268, wherein the combination of the first and second anterior flaps 269, 270 are wider than the posterior flap 268 for the purpose of having additional sub-annular anchoring mechanism to stabilize the device (abstract and column 10, lines 1-10). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve to further include a second anterior flap as taught by Figure 46 for the purpose of having additional sub-annular anchoring mechanism to stabilize the device (abstract and column 10, lines 1-10).
Claim 25, In the embodiment used in the rejection above in Figures 6-7, 32 Vidlund et al. does not expressly disclose a second anterior flap, wherein the first and second anterior flaps and the posterior flap are made of a single, unitary material that was cut and expanded. In an alternative embodiment, as seen in Figure 46 Vidlund et al. teaches a valve having a first and second anterior flap 269, 270 and a posterior flap 268 formed from a laser cut frame and each of the flaps are laser cut from a unitary material (column 4, lines 1-18 and column 21, lines 55-67) for the purpose of having additional sub-annular anchoring mechanism to stabilize the device (abstract and column 10, lines 1-10). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve to further include a second anterior flap as taught by Figure 46 for the purpose of having 
Regarding Claim 26, Vidlund wherein a distal tip portion of the posterior flap extends along an axis that is at a non-zero angle relative to a portion of the posterior flap that extends directly from the main body (column 6, lines 1-42 and column 24, lines 35-57).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SEEMA MATHEW/
Primary Examiner, Art Unit 3774